Citation Nr: 1327584	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, variously characterized as bipolar disorder with psychosis and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder. 

In January 2007, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the January 2007 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.  

In May 2010, the Board remanded the appeal for a hearing.  

In November 2010, the Board again denied the appeal.  The Veteran subsequently appealed that decision to the Court.  In August 2011, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the November 2010 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

In November 2011, the Board remanded the appeal to comply with the August 2011 Joint Motion.  

In May 2013, the Board obtained a Veterans' Health Administration (VHA) medical opinion.  The Veteran was notified about the opinion and given an opportunity to review and respond to it.  

The Veteran's Virtual VA electronic folder (efolder) contains additional VA treatment records.  The RO considered these records in the December 2012 supplemental statement of the case.  


FINDING OF FACT

A psychiatric disability, including bipolar disorder with psychosis and depression, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A psychiatric disability, including bipolar disorder with psychosis and depression, was not incurred or aggravated in service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In January 2002 and April 2012 letters, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The April 2012 letter provided notice about how VA assigns disability ratings and effective dates.  To the extent of any timing deficiency, the claim has been readjudicated by the AOJ on multiple occasions with most recent being in December 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that the Veteran has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A remand for further notification about how to substantiate the claim is not necessary.   

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), and VA treatment records have been obtained.  In July 2008, the Social Security Administration (SSA) responded that they did not have any records for the Veteran.  The Veteran has submitted numerous written statements in support of his claim.  

Due to his circumstances, the Veteran was afforded a VA examination via phone interview in November 2012.  The examiner made pertinent clinical findings based upon review of the claims folder and interview.  The clinical findings were adequate for adjudication purposes.  However, her opinion was not support by an adequate rationale and was not adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Accordingly, a May 2013 VHA opinion was obtained to clarify the record.  The May 2013 VHA examiner provided a detailed discussion to support an etiology opinion.  The Veteran was notified about the VHA opinion in June 2013 and given an opportunity to respond.  VA fulfilled its duty to assist in providing an appropriate clinical evaluation and pertinent medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran requested a hearing.  As directed by the Joint Motion, the Board remanded the appeal in June 2009 and May 2010 to contact the Veteran's correctional facility about the feasibility of scheduling the Veteran for a hearing.  In February and July 2010, the facility responded that they do not have the capabilities for a videoconference hearing and would not make accommodations to transport the Veteran for an in-person hearing at the RO.  In July 2010, the RO notified the Veteran about the negative response.  He was advised that he could submit an additional written statement, audiocassette for transcription, or submit a motion to have a representative attend a hearing on his behalf.  

The Board again remanded the appeal in November 2011 to comply with the August 2011 Joint Motion.  In accordance, the RO took the following actions: furnished an April 2012 letter provide notification compliant with Dingess, supra.; sent June and August 2012 requests for Brevard Mental Health records; provided August 2012 notification of the inability to obtain Brevard Mental Health records and invited the Veteran to submit any additional evidence in his possession; and furnished a November 2012 VA psychiatric examination.  Following all necessary development, the appeal was readjudicated in a December 2012 supplemental statement of the case.  The Board is satisfied that the record is in substantial compliance with the Joint Motion remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There is no indication that there is any relevant evidence outstanding for the claim, and the Board will proceed with consideration of the Veteran's appeal.

 Analysis

The Veteran contends that service connection is warranted for his psychiatric disorders despite the absence of treatment in service.  Service treatment records are completely negative for any reports of psychiatric symptoms or related treatment.  The Veteran asserts that he actually had depressive or related psychiatric symptoms beginning in service, but did not realize he could have had in-service psychiatric treatment for these symptoms.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes psychosis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, as detailed below, psychosis has not been demonstrated within a year of separation and the presumption is not applicable.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide evidence of readily observable psychiatric symptoms, the Veteran is not competent to provide evidence as to more complex medical questions such as the nexus for his psychiatric diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STR) do not show any complaints or findings for a psychiatric disorder.  His June 1976 Report of Medical Examination for separation does not show any psychiatric disorder.  

An October 1999 Indian River County Sheriff's Office Medical Unit-Inmate Health Evaluation reflected that the Veteran had a normal affect/mood and calm cooperative behavior upon clinical evaluation.  He denied having "nervous disorder" or psychiatric history.  

On a State of Florida Department of Corrections Health Problem List, dated in June 2000, depression with an onset that same month was noted.  

In April 2001, the Veteran filed a claim for "Bipolar Disorder" and "Severe Depression Hearing Voices."  

A February 2002 Florida Department of Corrections Health Appraisal showed that the Veteran denied having "nervous problems" but reported that he had "depression or excessive worry."

In his August 2002 Notice of Disagreement, the Veteran reported that he "never knew that [he] had a problem in the Army until [he] was treated for the depression."  He stated that he had "suffered from depression for years but never knew it."

An October 2003 Inmate Release Information Detail from the Corrections Offender Network shows that the Veteran met the criteria for designation as a sexual offender.  His was sentenced in June 1993 for sexual battery and lewd behaviors with a minor.  He also had a prior burglary offense for which he was sentenced in June 1989.  It also shows he had prior community supervision as early as May 1986 for miscellaneous offenses.  

In his October 2003 substantive appeal, the Veteran summarized his contentions as follows: 

I [b]elieve my bipolar with depression started when I entered basic training.  I entered the military voluntarily to be with my friends unaware of the stress and constant berating.  I was sent to Ft Knox and Ft Campbell, Kentucky and trained day in and day out in the woods which caused me to hide my emotions causing a long term mental condition, Bipolar with depression.  In order for me to disguise my condition, I self medicated with marijuana and cocaine which led me to being incarcerated on several occasions.  I have suffered from this bipolar with depression ever since basic training until the present day.  

See October 2003 Substantive Appeal. 

The Veteran had a clinical evaluation by Dr. M at New Horizons in December 2003.  He reported that someone had described him as being "one person one minute then another."  He also stated that he was easily frustrated with life, time wasted in jail, using drugs, and not being the father he should have been.  He had sleeping difficulties.  He reported having three prior psychiatric hospitalizations more than 10 years ago.  He started treatment at New Horizons in 1996.  He was divorced and had "chronic difficulties" in relationships due to poor anger management and irritability.  Mental status examination showed the Veteran to have a clean appearance.  He did not have suicide ideation, homicide ideation, hallucinations, or racing thoughts.  He displayed a sad mood with decreased range of affect.  Dr. M. assessed the Veteran's insight, judgment, and impulse control as poor.  He summarized his clinical impressions as chronic depression, polysubstance dependence, poor impulse control, and poor anger management.  He also added "not clearly related to armed svces experience."  The diagnosis was major depression disorder, dysthymic disorder, polysubstance dependence, and rule out bipolar disorder.  He prescribed Zoloft.  

In an addendum, Dr. M. recounted that the Veteran joined the Army for two years after high school.  The Veteran completed basic training, but never saw combat.  He had an honorable discharge.  Dr. M reported an onset of complaints in basic training when the Veteran started drinking heavily.  He also abused marijuana, cocaine, and acid.  He was currently trying to maintain sobriety.  He had completed a rehabilitation program and a program for anger management.  Dr. M noted that the Veteran's criminal offenses were all committed under the influence.  

Dr. M. also issued a December 2003 statement in support of the claim.  He reported that he recently examined the Veteran.  In his professional opinion, he believed it was more likely than not that there was a direct relationship between clinical depression and active military service.  

In March 2006, the Veteran stated that he had been reincarcerated and was not receiving adequate mental health treatment.  He believed that the court did not fairly consider his psychiatric disability when sentencing him.  

The Veteran submitted a February 2007 statement to clarify the record.  He reported that he had received mental health treatment since 1985 or 1986.  Although STRs did not show a psychiatric diagnosis at separation, he was unaware that he actually had a psychiatric disorder.  He was not given psychological testing at separation.  

In May 2012, the Veteran again reported that his symptoms initially began in basic training, but he was unaware that they were actually a psychiatric disease.  During service, no one queried him about his personal problems.  He noted that although Dr. M. initially stated that his current psychiatric problems were not clearly related to service, Dr. M later confirmed that his psychiatric symptoms were in fact more likely than not related to service.  

The Veteran had a November 2012 VA psychiatric examination conducted via phone interview.  The examiner listed a diagnosis of bipolar disorder II, depressed, mild.  She also listed alcohol dependence and cocaine dependence in a controlled environment.  She commented that all of the Veteran's symptoms were attributable to bipolar disorder as he is not currently dependent on either substance in his controlled environment.  The examiner noted current symptoms of depressed mood, suspiciousness, and difficulty establishing and maintaining effective work and social relationships.  The Veteran also acknowledged suicidal ideation and auditory hallucinations.  He reiterated that he was unaware that he should have reported his symptoms in service.  He now understood that such symptoms were depressive symptoms.  If he was more aware, he would have sought treatment in service.  He stated that in his culture it was not normal to seek assistance for a psychiatric problem.  

The examiner opined that it was at least as likely as not that the psychiatric disability was incurred in service.  She stated that the Veteran met the criteria for American Psychiatric Association's Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) Bipolar Disorder, Depressed and it appears the associated symptoms had been present since service.  

In May 2013, the Board obtained a Veterans Health Administration (VHA) opinion.  The physician reviewed the claims folder and noted the pertinent evidence.  He observed that the Veteran completed a two year enlistment and achieved a rank of E-4.  STRs did not show any behavioral change or maladaptive behavior.  The available STRs provided a strong presumption that he carried out his duties in a competent manner given his E-4 rank at separation.  Immediately after service, he attended community college.  The VHA examiner also noted that the Veteran sought treatment for depression beginning in 1985.  

The VHA physician expressed a negative opinion.  He explained that major or "clinical" disturbance of mood invariably results in social and vocational impairment.  The DSM IV necessitates such a degree of impairment even for a major depressive episode which is characterized as mild.  However, the Veteran earned a rank of E-4, which is strong evidence of competent psychosocial and occupational function on active duty.  STRs were negative for evidence of emotional disturbance.  Furthermore, his enrollment in community college immediately after service was convincing evidence that he did not experience significant symptoms for at least two years following service.  The VHA physician noted about nine years had passed between service and his first reported instance of treatment.  While the DSM-IV allows for a prodromal period for anxiety and mild depressive symptoms, such period should only last for weeks or months, not years.  Hence, many years passed between service and his initial treatment.  The VHA physician also noted the Veteran's persistent assertions that he had an onset of depressive symptoms in service; however, his reports were not corroborated by the evidence.  He stated it was conjectural that personnel records would reflect mood and behavioral changes.  

The Veteran has asserted that his psychiatric disability had its onset in service and that he has experienced a continuity of depressive symptoms since then.  38 C.F.R. § 3.303(b).  As for his opinion that psychiatric disability began in service, he is not shown to be a medical professional, and his capacity to diagnose psychiatric disability or opine as to its etiology is generally limited.  See Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  However, he is competent to relate his medical history and recollections of an onset of mood changes.  See Layno, 6 Vet. App. at 469.  

The Board finds that the Veteran's claim of continuity of psychiatric symptoms since service is not consistent with the evidence of record.  There is no mention of a psychiatric disorder in service or on the Veteran's separation examination.  There is also no evidence of post-service clinical treatment for psychiatric symptoms for many years after his discharge from service.  The Veteran filed a claim for service connection for a back disorder in July 1981, and did not mention any psychiatric symptoms or disability.  The Veteran denied psychiatric symptoms in a medical evaluation dated October 1999.  The Board does not find it likely that events in service resulted in chronic mental health pathology, but went unnoticed on the separation examination, with no recorded treatment for many years, and was not mentioned in 1981 when the Veteran was aware of the compensation program and actively seeking benefits for other disability.  It seems unlikely that he would deny a "psychiatric history" or any past "nervous condition" in 1999 if he had been suffering from significant psychiatric symptoms for more than 20 years.  After reviewing the lay evidence together with the overall record, the Board finds that the lay evidence as to continuity of psychiatric symptomatology since service lacks credibility and is therefore of limited probative value.

Although the Veteran reports that he began substance abuse in service, no mention of it is made in his service medical folder.  He told the November 2012 VA examiner that he had substance abuse problems in service.  He readily acknowledged that his substance abuse problems were related to his post service periods of unemployment.  He was promoted to E-4 in service and affirmatively denied any disciplinary problems in service.  (See November 2012 VA examination report).  Yet after service, the Veteran has had problems keeping employment and had a relatively lengthy criminal record.  Logic would suggest that if the Veteran had significant substance abuse type problems in service, it would have affected his job performance and resulted in disciplinary action, as it did during his post service years.  His assertion that symptoms began in service is inconsistent with the overall record.  

The medical evidence includes two favorable opinions and one negative opinion.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

At a December 2003 clinical evaluation, Dr. M indicated that current psychiatric symptomatology was not clearly related to service.  In his evaluation addendum, he recounted the Veteran's reports of substance abuse beginning in service.  Lastly, he issued the December 2003 letter in support of the claim.  In his positive opinion, he does not provide a supporting rationale.  There is no reference to his having reviewed service records.  Rather, he cites to the Veteran's complaints and history, which as discussed above is not credible.  The positive opinion is at odds with an earlier assessment and the change in assessment is not explained.  For these reasons, the Board does not find Dr. M's positive opinion to be highly probative.  

The November 2012 VA examination report notes that the claims file was reviewed.  The VA examiner concluded that it is likely as not that psychiatric disability was incurred in service.  The examiner does not provide a clinical or other basis for the opinion.  The rationale for its conclusion is that DSM-IV criteria for a bipolar disorder were met and appear to have been present since service.  However, the only evidence that psychiatric symptomatology has been present since service is the Veteran's own history, which is not credible.  The Board does not consider this opinion persuasive.   

By contrast, the May 2013 VHA examiner conducted a detailed review of the entire record, including the favorable medical opinions above.  He provided an opinion supported by detailed rationale.  He explained that clinically significant mood disturbances invariably result in observable social and/or vocational impairment.  Meanwhile, STRs suggested normal behavioral and occupational functioning.  The VHA examiner considered the possibility of prodromal symptoms that later manifested into clinical depression.  He acknowledged that the Veteran had psychiatric treatment as early as 1985.  However, while the DSM-IV allows for a period of prodromal symptoms before the onset of major depression, such a prodromal period only lasts for months at most, rather than years.  It was also pointed out that there was no corroborative evidence for the Veteran's claim of onset of depression in service.  The VHA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly more probative than the remaining evidence of record.  Therefore, the VHA opinion is afforded significant probative value.  A clear preponderance of the evidence is against a finding that current psychiatric disability had its clinical onset in service or is otherwise related to active duty.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the claim for service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 




ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


